Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 1 of 11 PagelD 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

RARE BREED TRIGGERS, LLC, a
Florida Limited Liability Company, and
KEVIN C. MAXWELL, an individual,

Plaintiffs, CASE NO.:

Vv.

MERRICK GARLAND, in his official
capacity as Attorney General of the United
States; U.S. DEPARTMENT OF JUSTICE;
BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES; CRAIG
SATER, in his capacity as Special Agent in
Charge of the Tampa Field Division, Bureau
of Alcohol, Tobacco, Firearms, and Explosives;
and MARVIN RICHARDSON, in his official
capacity as Acting Director, Bureau of
Alcohol, Tobacco, Firearms, and Explosives,

Defendants.
/
KEVIN C. MAXWELL’S AFFIDAVIT
STATE OF FLORIDA
COUNTY OF ORANGE
BEFORE ME, the undersigned authority, personally appeared KEVIN C.
MAXWELL who, after being duly sworn, deposes and says:

Exhibit A”

1ofil
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 2 of 11 PagelD 13

l. [am over the age of eighteen (18) years, and I have personal knowledge
of the facts contained herein, and I am otherwise competent to testify to these
matters.

2. Tama licensed attorney in good standing in the State of Florida and in
the United States District Court for the Middle District of F lorida, and my practice
is located at 733 W. Colonial Drive, Orlando, Florida 32804.

3. I am also the sole owner and counsel for RARE BREED TRIGGERS,
LLC, a Florida Limited Liability Company (“RBT”), which shares a mailing address
with my law office of 733 W. Colonial Drive, Orlando, Florida 32804.

4. __ RBT sells a patented semiautomatic trigger referred to as the “FRT-

15”,

5. The drawing, diagrams, and videos showing the FRT-15’s functions are
on file with RBT.

6. The FRT-15 is a semiautomatic trigger, meaning that only one round is

expelled by each function of the trigger.

ts The FRT-15 functions like other semi-automatic firearms following
eight steps in operation: Firing, Unlocking, Extracting, Ejecting, Cocking, Feeding,
Chambering, and Locking. With the bolt locked in the chamber, a round in the
chamber, and safety off, the cycle of operation begins as a shooter pulls the trigger,

the round fires. As the round passes the gas port most of that gas is vented through

2 of i1

 
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 3 of 11 PagelD 14

the gas tube and begins the process of sending the bolt carrier to the rear. When that
process starts the bolt unlocks, the brass is an extracted from the chamber and ejected
from the firearm. Like all AR-15 firearms, as the bolt carrier moves to the rear it
cocks the hammer. In the FRT-15’s patented design, as the bolt carrier cocks the
hammer, the cocking hammer also forces a reset on the trigger, which pushes the
shooters finger forward. This FORCED RESET is what make the FRT-15 legal
under the NFA, because it requires the shooter to pull or function the trigger again
in order to fire another round. Simultaneously, as the trigger is forced into a reset
position, a locking bar, which is part of the trigger assembly, pivots into position,
mechanically locking the trigger forward, preventing the FRT-15 Trigger from
functioning (being pulled) again until the cycle of operation is complete, with the
bolt locking into the loaded chamber. As the buffer spring, behind the bolt carrier,
pushes the bolt carrier forward, a new round is fed from the magazine. That new
round is in forced into the chamber as the bolt closes and locks into place. Only after
the bolt locks into place inside the chamber is the locking bar is disengaged which
allows the shooter to pull the trigger again. Until the trigger is pulled again, the
firearm will not and cannot fire. In fact, pulling the trigger to the rear with enough

force to overcome the forced reset function will cause the firearm to cease operation.

3 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 4 of 11 PagelD 15

8. Thus, while the FRT-15 allows for a more rapid subsequent firing of
the next round by the firearm, it does not allow more than one round of ammunition
to be expelled per function of the trigger.

9. Before the FRT-15 ever went to manufacturing, I submitted the
prototype to legal counsel, Kevin P. McCann, Esq., seeking a legal opinion letter
about the FRT-15’s compliance with the federal law — specifically whether it fit the
definition of a “machinegun”.

10. Mr. McCann is personally known to me and has legal practice and is a
former ATF Resident Agent in Charge, he retired from the ATF after 25 years.

11. It is my understanding from Defendant SAC (Craig Saier) he is well-
aware of Mr. McCann’s reputation and expertise.

12. On or about July 31, 2020, Mr. McCann provided a legal opinion letter
on this subject (“McCann Opinion Letter”). A true and correct copy of the McCann
Opinion Letter is attached to my Complaint and to my motions for injunctive relief.

13. Mr. McCann provided a full analysis of the function of the FRT-15 and
he analyzed its function against the definition of a “machinegun” under federal law.

14. Mr. McCann concluded that the FRT-15 does not meet the definition of

 

a “machinegun” under federal law.
15. The Plaintiffs further sought a second opinion on the FRT-15 prototype

from International Firearms Specialist Academy (“IFSA”) in Dallas, Texas.

4 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 5 of 11 PagelD 16

16. Onor about August 6, 2020, received an opinion from IFSA’s Director,
Daniel O’Kelly. Mr. O’Kelly is also a former ATF Senior Special Agent and the
Chief Firearms Technology Instructor at the ATF National Academy, where he
wrote and co-wrote the entire firearms technology course of study used to train
Agents and Investigators on among other things, what is and is not a machinegun.

17. Mr. O’Kelly provided his detailed analysis of the FRT-15’s function
against the definition of a “machinegun” under federal law, and he also concluded
that the FRT-15 does not meet the definition of a “machinegun” under federal law.
(“IFSA Opinion Letter”). A true and correct copy of the IFSA Opinion Letter is
attached is attached to my Complaint and to my motions for injunctive relief.

18. After the FRT-15 went into manufacturing, I sought two additional
examinations and opinions from two additional national firearms experts to ensure
that any development changed to aid in the manufacturing of the FRT-15 had not
changed its function in any way that would cause it to fall under the definition of a
“machinegun”.

19. On or about February 24, 2021, the Plaintiffs received an opinion letter
from Rick Vasquez, another former ATF Special Agent and Former Acting Chief of
the Firearms Technology Branch. Where he served as the ATF’s expert on all Gun

Control Act and National Firearms Act identification and classifications. F irearms

5ofil
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 6 of 11 PagelD 17

Technology Branch is arm of the ATF which it is alluded to have conducted the
examination upon which the Cease and Desist letter is based.

20. Mr. Vasquez again analyzed the functions of the FRT-15 against the
definition ofa “machinegun” under federal law and concluded that the manufactured
version of the FRT-15 does not meet the definition of a “machinegun” (“Vasquez
Opinion Letter). A true and correct copy of the Vasquez Opinion Letter is attached
to my Complaint and to my motions for injunctive relief.

21. Onor about May 4, 2021, we received an opinion letter from Firearms
Training and Interstate Nexus Consulting, LLC (“FTIN: C”) in Grand Rapids,
Michigan, via the company’s owner, Brian Luettke.

22. Mr. Luettke is another former ATF Special Agent, with 22 years with
ATF, an instructor at the ATF’s National Academy teaching the application of Gun
Control Act and National Firearms Act identification and classifications and in his
last position with ATF, was Chief of Advanced Firearms and Interstate Nexus
Branch, a sub-branch of the Firearms and Ammunition Technology Branch. He
provided the Plaintiffs with yet another opinion letter once again analyzing the
functions of the manufactured version of the FRT-15 and comparing it against the
definition of a “machinegun” under federal law.

23. Mr. Luettke also concluded that the manufactured version of the FRT-

15 does not meet the definition of a “machinegun” (“FRINC Opinion Letter). A true

 

6 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 7 of 11 PagelD 18

and correct copy of the FRINC Opinion Letter is attached to my Complaint and to
my motions for injunctive relief.

24. I have personal knowledge that these four experts are well known to the
Defendants not only because of their former employment as ATF special agents, but
also because the DOJ and ATF presented them as experts in cases and criminal
prosecutions on the subject of what does and does not constitute a “machinegun”
under federal law.

25. I specifically sought out the opinion of qualified counsel and the other
experts in good faith because I did not want myself or RBT to take any action that
was in violation of the law.

26. In reliance upon the opinions of our legal counsel and the opinions of
these well-qualified industry experts and former ATF agents, we proceeded to sell
the FRT-15.

27. Onor about July 26, 2021, the DOJ, acting thorough the ATF, contacted
me requesting a meeting with SAC.

28. When that meeting took place the following day, SAC, with the
attendance of his legal counsel, informed the Plaintiffs he had been directed by his
chain of command at the ATF to issue the Plaintiffs a Cease and Desist Letter
because the ATF had “examined” the FRT-15 and had determined it to be a

“machinegun” under the definitions of the above-cited federal laws.

7 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 8 of 11 PagelD 19

29. I requested to see this alleged “examination”, however, SAC advised
me that he did not have the examination and had never seen it.

30. SAC then hand delivered the Cease and Desist Letter to me. A true and
correct copy of the ATF Letter is attached to my Complaint and to my motions for
injunctive relief.

31. As I pointed out to SAC, the Cease and Desist Letter bases all of its
directives on an this alleged “examination” which has never been provided, and it
does not reveal the method of testing or examination applied by the ATF’s Tampa
Field Division in order to reach the conclusion that the FRT-15 is a machinegun.

32. It also provides no details as to its conclusion other than to say that the
FRT-15 allows more than one round of ammunition to be expelled at a time.

33. Knowing that this was not true, I advised SAC that I completely
disagreed with any conclusion which suggests the FRT-15 can shoot more than one
round by a single function of the trigger.

34, I further informed SAC that this was not just my opinion because before
the first FRT-15 was manufactured, the design was reviewed in detail by Retired
Special Agent Kevin McCann, Esq., and former ATF Senior Special Agent, Program
Manager and Chief Firearms Technology Instructor Daniel G. O’Kelly, specifically
for the FRT-15 compliance with both the NFA and the Gun Control Act, and that

both had rendered the opinion that the FRT-15 is not a machinegun.

8 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 9 of 11 PagelD 20

35. At that time SAC confirmed to me that he is fully-aware of who Mr.
McCann is and of his qualifications.

36. I further advised SAC that I was deeply concerned about this conclusion
because the ATF’s Firearms Technology Branch has previously approved a forced
(positive) reset trigger similar to the FRT-15 (called the 3MR trigger) in October
2013, and to the best of my knowledge and belief, the 3MR trigger design remains
approved and available on the open market. A true and correct copy of the October
31, 2013 approval letter for the 3MR trigger is attached to my Complaint and to my
motions for injunctive relief.

37. Despite this, SAC informed me that RBT had to immediately cease
manufacturing and transferring all FRT-15 units, and within five (5) days we had to
make arrangements with the ATF to develop a plan for reacquiring all the FRT-15
units that have already been sold.

38. SAC further advised me that if their demands are not met, they intend
to criminally prosecute me, seize our assets, and assess and collect taxes.

39. Ifthis occurs, both myself and RBT, as well as RBT’s customers, will
be irreparably harmed.

40. Not only will RBT’s customers lose the monetary value of their

possessions (through forced surrender, confiscation, or destruction) and their ability

9 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 10 of 11 PagelD 21

to use them, but all future customers of RBT will be deprived of the ability to
purchase and use the FRT-15.

41. Such customers of RBT will then inevitably seek chargebacks against
RBT when such property is seized which will cause irreparable financial harm to the
company.

42. Further, the seizing of assets of the Plaintiffs will cause RBT’s business
to collapse and will cut off my personal income and seriously effect my ability to
provide for himself and my family.

43. This will force RBT to close its business and to disclose its confidential
customer lists or risk felony prosecution.

44. Further, the ATF’s actions will place me, as a practicing attorney, at
risk of suspension of my legal license due to any criminal prosecution wrongfully
brought by the Defendants.

45. Because RBT and my legal practice share a common mailing address,
any seizure of property by the Defendants, such as files or computers, creates an
inherent and unacceptable risk of the wrongful disclosure of privileged and protected
attorney/client communications, as well as protected attorney work-product and
other protected intellectual property such as copyrighted documents.

46. I have requested the SAC withdraw the Cease and Desist notice and

provide me the unredacted examination mentioned in The Letter. He has declined.

10 of 11
Case 6:21-cv-01245-CEM-GJK Document 1-4 Filed 08/02/21 Page 11 of 11 PagelD 22

Upon his declination I advised him of my intent to file a Complaint for Declaratory
and Injunctive Relief, a Motion for Preliminary Injunction, and a Motion for a
Temporary Restraining Order. I have provided the SAC and his legal counsel, Amy
Freyermuth, Esquire, with all pleadings and exhibit documents via email as Notice

of this action

FURTHER AFFIANT SAYETH NAUGHT. ee

Kevin C Maxwell, Affiant

 

Notary
SWORN TO AND SUBSCRIBED emacs bey of faust
, 2021 by Kevin C. Maxwellwho is is pasonaty kro) known to me, or who has

produced

 

as identification, and who did take an oath.

  

ANAV HERNANDEZ
Commission # GG 235494
Expires November 5, 2022
Bonded Thru Budget Notary Services

Signed

My Commi§sion Expires:

 

(Seal)

11 of 11
